Citation Nr: 0824395	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  05-15 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for bipolar disorder 
with depression.

2.   Entitlement to a total disability rating based on 
individual unemployability due to a service connected 
disability (TDIU).



WITNESSES AT HEARING ON APPEAL

Appellant and G.S.



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1982 to 
February 1983.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2000 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania, that denied the benefit 
sought on appeal.  

The issue of entitlement to a total disability rating based 
on individual unemployability (TDIU) is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran's bipolar disorder with depression was incurred 
in service and has been causally related to service.  


CONCLUSION OF LAW

The criteria for service connection for bipolar disorder with 
depression have been met.  38 U.S.C.A. §§101(24), 1110, 1154, 
5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

Here, the evidence shows that applying the benefit of the 
doubt, the veteran is entitled to service connection for her 
bipolar disorder with depression.  As for a current 
diagnosis, the veteran's bipolar disorder with depression is 
documented in VA examinations of July 2003, February 2003, 
and October 2002, and also in a large number of private 
treatment records.  In addition, records from the brief 
period of the veteran's service indicate that in February 
1983 she was diagnosed with severe depressive disorder and 
discharged on that basis.  An entrance examination is not of 
record.

As to a link between service and the veteran's current 
psychiatric condition, there is one positive opinion, one 
negative opinion, and one nebulous opinion.  Against the 
veteran's claim is a July 2003 VA examination which found no 
indication that "the veteran's experience for a brief time 
in the Marine Corps was a contributing factor or an 
aggravating factor to her chronic illness, which existed 
prior to entering into the Marine Corps."  In this regard, 
the Board notes that in the absence of an entrance 
examination, a determination of whether the veteran's 
condition preexisted service for VA purposes cannot be made.  
While the record contains a number of statements regarding 
the preexistence of her psychiatric problems, these appear to 
be based on the veteran's reported history as there is no 
evidence of record from prior to service.

In support of her claim is a VA examination from October 
2002, stating "Ms. Bennethum's mood disorder is linked to 
her military service; the stress of her training after boot 
camp, specifically the lack of structure, contributed to her 
decompensation. She had shown a vulnerability prior to her 
military service but had recompensated sufficiently to pass 
the physical and she had endured the rigors of boot camp. She 
is deserving of your serious consideration for 
compensation."  In addition, a somewhat positive opinion was 
rendered in a February 2003 VA examination report, in which 
the examiner stated, "[t]he veteran does present with 
history of chronic, severe impairment from a psychiatric 
illness which was present during the time of her military 
service and continues to severely limit her life and 
activities."  This opinion was rendered, however, without a 
review of the claims file and is somewhat indirect in terms 
of a nexus.

The Board finds the benefit of the doubt must be given to the 
veteran as to these conflicting nexus opinions.  The two 
examinations appear to be equally thorough and complete in 
terms of diagnoses and testing.  The Board is slightly more 
persuaded by the findings of the October 2002 VA examiner 
because a rationale was provided for the conclusion reached.  
It is unclear why the July 2003 examiner did not find the 
veteran's psychiatric problems were related to her 
difficulties in the Marines, particularly in light of the 
fact that the examiner documented many statements to this 
effect from the veteran, and also mentioned the October 2002 
examiner's opinion.  The Board finds the evidence is, at 
minimum, in equipoise, and that service connection is 
justified.

Notice and Assistance

A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with is not warranted.  
To the extent necessary, VA has fulfilled its duties to 
notify and to assist the veteran in the development of his 
claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In light of the determinations reached in 
this case, no prejudice will result to the veteran by the 
Board's consideration of this appeal at this time.  Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).


ORDER

Entitlement to service connection for bipolar disorder with 
depression is granted.





REMAND

In an April 2004 rating decision the veteran was denied 
entitlement to individual employability.  In a letter 
received by VA in November 2004, the veteran provided a 
detailed description of the impact her psychiatric problems 
have on her life, and again stated she is unable to work 
because of them.  The Board construes this as a timely notice 
of disagreement with the April 2004 rating decision.  Where 
an SOC has not been provided following the timely filing of a 
notice of disagreement, a remand, not a referral to the RO, 
is required by the Board. Manlincon v. West, 12 Vet. App. 238 
(1999).

In addition, during the pendency of this appeal the Court 
issued Dingess v. Nicholson, 19 Vet. App. 473 (2006), which 
requires that notice be provided concerning the evaluation or 
the effective date that could be assigned should service 
connection be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Complaint notice should be provided.  

Accordingly, the case is REMANDED for the following action:

1.	Provide the veteran with proper notice 
of the 
information or evidence needed to 
establish a disability rating and/or 
effective date for the claims on appeal 
pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Issue an SOC with respect to the 
issues of entitlement to TDIU. The 
appellant should be advised of the time 
period in which a substantive appeal must 
be filed in order to obtain appellate 
review of those issues. The claims file 
should be returned to the Board for 
further appellate consideration only if 
the appellant files a timely substantive 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


